Citation Nr: 1307369	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  09-32 910	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a right knee injury.

2.  Entitlement to service connection for an aneurysm.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a bilateral shoulder disorder.

6.  Entitlement to service connection for a bilateral eye disability.

7.  Entitlement to compensation for a bilateral eye disability, pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his friend, R.O.


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 3, 1954 to February 9, 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  An April 2006 rating decision denied the Veteran's claim for service connection for a bilateral eye disorder.  In a January 2007 written statement, he asserted that his eyes were damaged due to VA medical treatment.  The November 2009 rating decision reconsidered the Veteran's claim on a direct basis and pursuant to 38 U.S.C.A. § 1151.

In December 2012, the Veteran, sitting at the RO, testified during a hearing conducted via videoconference with the undersigned, sitting at the Board's office in Washington, D.C.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matter of whether new and material evidence was received to reopen the Veteran's claim for service connection for residuals of a right knee injury, and his claims for service connection for left knee, and bilateral shoulder disorders, and hypertension, and an eye disorder, including pursuant to 38 U.S.C.A. § 1151, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During his December 2012 Board hearing, the Veteran requested that his claim on appeal for service connection for an aneurysm be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  The appellant withdrew his appeal for service connection for an aneurysm during his December 2012 Board hearing and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding this claim.  Accordingly, the Board does not have jurisdiction to review this claim on appeal and it is dismissed. 


ORDER

The claim for service connection for an aneurysm is dismissed
REMAND

The Veteran asserts that he was in a motor vehicle accident in service in November 1954, to which he attributes his right knee and shoulder disorders.  He claims his left knee and shoulder disorders are due to the right knee and shoulder injuries sustained in the accident, and that his hypertension is due to worry about his physical problems.  An unappealed December 2003 Board decision, in pertinent part, denied the Veteran's request to reopen his previously denied claim for service connection for a right knee disorder.

The Veteran maintains that, after his February1955 discharge, he was treated for his residual injuries at the VA medical center (VAMC) in Des Moines, Iowa, although treatment records from that facility, only dated since 1981, were obtained by the RO.  

In written and oral statements, the Veteran and his service representative vigorously contend that records from the VAMC in Des Moines, dated from 1955, may exist at three storage facilities operated by the National Archives and Records Administration (NARA), in Lee's Summit and Kansas City, Missouri, and Lenexa, Kansas.  In a March 2000 response to the RO's inquiry, the VAMC in Des Moines said it had no records regarding the Veteran's treatment from 1955.  

In a May 29, 2003 letter, the NARA Director of Operations noted the Veteran's inquiries to its three facilities.  The Director stated that, until 1979, the retention period for medical records established by VA was 15 years after the date of last treatment.  If the Veteran's records prior to 1964 were not consolidated with records of later treatment, they "may have been destroyed".  The Veteran was advised to contact each facility at which he was treated for his records. 

In an August 21, 2003 response to the Veteran's inquiry regarding his medical records dated from 1955 to the mid-1960s, the VAMC in Des Moines said that, after a careful search of all available sources, it was unable to locate any medical records for him at that facility including listings of medical records sent to the Federal Records Center for storage.  

However, there is no indication that the RO specifically requested a search of records stored at the three NARA storage facilities identified by the Veteran in conjunction with his current claims on appeal.  

VA's duty to assist claimants in obtaining evidence necessary to substantiate their claims includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A. § 5103A(b)(1) (West 2002) Loving v. Nicholson, 19 Vet. App. 96, 101 -02 (2005).  As part of that assistance, "whenever the Secretary attempts to obtain records from a Federal department or agency . . . the efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile." 38 U.S.C. § 5103(b)(3).  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(e) (2012). 

In 2000, the RO received a negative response to its request for the Veteran's treatment records from the VAMC in Des Moines dated from 1955.  It is not likely that the single request would be sufficient.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Notwithstanding the RO's formal finding regarding the unavailability of the Veteran's VA treatment records, dated from 1955 to 2000, in its September 2009 memorandum, it is unclear from the record before the Board whether his VAMC Des Moines treatment records are, indeed, unavailable or whether further information was necessary to conduct a thorough search for such records.  

It is not reasonably certain that the Veteran's VA treatment records do not exist or that further efforts to obtain them would be futile.  See 38 U.S.C. § 5103(b)(3); 38 C.F.R. § 3.159(c)(2).  

Further, the Veteran has acknowledged that he was in a second motor vehicle accident in approximately 1960 or 1961 but attributes his current disorders to injuries sustained in his accident in service in 1954.  Post service, VA and private records show treatment for hypertension and that he underwent bilateral rotator cuff repairs in 1992 and 1998, and a total right and left knee replacements in November 2005 and April 2006, respectively.	

The Veteran also seeks compensation pursuant to 38 U.S.C.A. § 1151 for eye treatment, apparently a laser procedure, administered at the VAMC in Las Vegas, Nevada, in September 1996, by Dr. C.  Records from that facility, dated from April 1995 to February 1997, show that he was regularly seen in the eye clinic by Dr. C., an optometrist.  

Records indicate that, on September 6, 1995, the Veteran complained of blood "coming out of his [right] eye" with headaches.  On September 21, 1995, Dr. C. discussed the risks and benefits of "FA" (fundus fluorescein angiography) with the Veteran's understanding.  The Veteran signed a SF 522 (Request for Administration of Anesthesia and for Performance of Operations and Other Procedures) and it was noted that the procedure was "completed [without] incident".  The file contains the Veteran's signed SF 522 to allow Dr. C. to perform a "Fundus FA" by injecting dye into his arm and taking retinal photos to monitor blood flow and leakage.  It is unclear if the September 1995 procedure is the one to which the Veteran refers in his January 2007 claim for benefits pursuant to 38 U.S.C.A. § 1151.  There are no records of a laser procedure performed in September 1996.

In response to its May 2007 request for the Veteran's Las Vegas VAMC treatment records from 1996, the RO was advised that all records were transferred to the VAMC in Omaha, Nebraska, in March 2003.  The RO requested his records from the VAMC in Omaha and some relevant records were obtained, but not those regarding the 1996 treatment at issue.

In June 2007, a VA examiner noted a January 2006 report from M.G., M.D., the Veteran's private ophthalmologist.  Dr. M.G. said that the Veteran underwent focal laser treatment for macular edema in the right eye in 1996.  The VA examiner assumed that the procedure referenced by the Veteran was laser treatment to both eyes for macular edema but was "unable to find details of the exact procedure which [the Veteran] claims damaged his vision".  Thus, here, too, another request for the records at issue must be made. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Agency of Original Jurisdiction (AOJ) should contact the VAMC in Des Moines and submit a new request to that facility for the Veteran's treatment records from 1955 to 1981, to specifically include a search of all records at the NARA storage facilities in Lee's Summit and Kansas City, Missouri, and Lenexa, Kansas.

If, in response to a request for records, it is indicated that no records could be located based on the information provided, the AOJ should determine what information is incorrect or incomplete.  

All attempts to obtain this data, and any responses received, should be documented in the claims folder.  If it is determined that the Veteran's treatment records are unavailable or unattainable, he should be notified in accordance with the procedures set forth in 38 C.F.R. § 3.159(e); of the efforts made to obtain the records and of any additional actions that will be taken with regard to his claims. 

2.  Contact the Veteran and request that he clarify if his eyes were damaged in a procedure performed at the VAMC in Las Vegas in September 1995 or in 1996.  

3.  If the Veteran confirms that his eye procedure was performed in 1996, the AOJ should submit a new request for all records regarding his treatment for an eye procedure, including laser eye surgery, at the VAMC in Las Vegas in September 1996.

If, in response to a request for records, it is indicated that no records could be located based on the information provided, the AOJ should determine what information is incorrect or incomplete.  

All attempts to obtain this data, and any responses received, should be documented in the claims folder.  If it is determined that the Veteran's treatment records are unavailable or unattainable, he should be notified in accordance with the procedures set forth in 38 C.F.R. § 3.159(e); of the efforts made to obtain the records and of any additional actions that will be taken with regard to his claims. 

4.  If evidence is received indicating that laser eye surgery, or another eye procedure, was performed at the VAMC in Las Vegas in September 1996, refer the claims folder to the VA examiner who provided the June 2007 opinion regarding the Veteran's eye disorder claim; or if that examiner is unavailable, to another qualified medical professional.

The VA physician should provide an opinion as to whether there is a 50 percent probability or greater that additional disability was actually caused by VA hospitalization or medical or surgical treatment (or lack thereof); 

and if so, whether it was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or was it proximately caused by an event not reasonably foreseeable. 

The examiner should provide reasons for these opinions.

A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  Any opinion should be reconciled with the VA medical records of treatment, the testimony by the Veteran, and the January 2006 report by M.G., M.D. (and any of his treatment records. 


5.  If evidence is received indicating that current bilateral knee and shoulder disorders or hypertension may be related to service, afford the Veteran a VA examination to obtain an opinion as to whether current bilateral knee and shoulder disorders or hypertension is the result of a disease or injury in service (including whether arthritis or hypertension was present to compensable degree within one year after service).

With regard to the Veteran's left knee and shoulder, the examiner should indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that left shoulder or knee disability is proximately due to or the result of right shoulder or knee disability.  

If not, is left shoulder or knee disability at least as likely as not aggravated by right shoulder or knee disability?  If aggravated, what permanent, measurable increase in current left shoulder or knee pathology is attributable to the right shoulder or knee pathology?

The examiner should provide reasons for these opinions.

The examiner should account for the Veteran's report of symptoms beginning in 1955.  If the examiner rejects the Veteran's reports, the examiner should provide reasons for doing so.  The absence of supporting records is not, standing alone, sufficient reason to reject the Veteran's reports.

6.  If any of the benefits sought on appeal are not granted in full, the AOJ should issue a supplemental statement of the case (SSOC).  Thereafter, the case should be returned to the Board, if otherwise in order.

No action is required of Veteran unless he is notified by the RO.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


